DETAILED ACTION
Oath/Declaration
1.	Oath and declaration is missing.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 8/25/2020 have all been considered and made of record (note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
3.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-22,24 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Barrilleaux (2011/0307112 A1) in view of Letchford (2012/0089488 A1).
 Regarding claim 1, Barrilleaux discloses (refer to figures 1-2) a computer program product comprising a computer readable medium  (paragraph 0058) storing non- transitory computer executable instructions for controlling a user interface to provide information about a plurality of optically switchable windows (300 and 400) connected by a network, wherein the instructions comprise: receiving a request to display information about one or more of the optically switchable windows (300 and 400) (paragraph 0095) provided on a computing device (112) (paragraph 0037); and displaying, on the user interface, one or more views that depict one or more smart objects for receiving input from a user concerning monitoring, grouping, and/or controlling at least some of the plurality of optically switchable windows (300 and 400), wherein each of the smart objects comprise a graphical representation of one or more of the optically switchable windows (116) (paragraph 0037) .  
Barrilleaux discloses all of the claimed limitations except wherein each of the one or more smart objects is displayed within the one or more views in a manner graphically showing a location of one or more of the plurality of optically switchable windows in a building.
Letchford discloses wherein each of the one or more smart objects is displayed within the one or more views in a manner graphically showing a location of one or more of the plurality of optically switchable windows in a building (paragraph 0009 and paragraph 0010).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide  one or more smart objects is displayed within the one or more views in a manner graphically showing a location of one or more of the plurality of optically switchable windows in a building in to the Barrilleaux a  computer readable medium
 for the purpose of virtual reality simulation that includes one smarter object as taught by Letchford (paragraph 0009).
Regarding claim 2, Barrilleaux discloses wherein the computing device (112) (paragraph 0037) is a wireless device remote from the network.  
Regarding claim 3, Barrilleaux discloses further comprising instructions for: receiving user instructions for changing an optical state of at least one of the plurality of optically switchable windows (300 and 400); and transmitting the user instructions to the network (paragraph 0095).  
Regarding claim 4, Barrilleaux discloses further comprising instructions for: prior to displaying the one or more views, receiving location information comprising the locations in the building of each of the plurality of optically switchable windows (300 and 400) (paragraph 0095).  
Regarding claim 5, Barrilleaux discloses wherein the location information is determined by the network using geo-positioning (paragraph 0070).  
Regarding claim 6,  combination of Barrilleaux in view of Letchford  discloses further comprising instructions for: prior to displaying the one or more views, receiving information comprising sizes and orientations of the plurality of optically switchable windows, and wherein displaying the one or more views that depict one or more smart objects comprises depicting each of the one or more smart objects in accordance with window sizes and orientations of one or more of the plurality of optically switchable windows (116).  
Regarding claim 7, combination of Barrilleaux in view of Letchford discloses wherein at least one of the one or more views presents a three-dimensional model of a building with the one or more smart objects overlaid on the model.  
Regarding claim 8, combination of Barrilleaux in view of Letchford discloses wherein the three-dimensional model is created using locations, sizes, and orientations of the plurality of optically switchable windows (300 and 400).  
Regarding claim 9, combination of Barrilleaux in view of Letchford discloses wherein the instructions further comprise instructions for displaying, on the user interface, a location of a controller, a sensor, or a cable on the network.  
Regarding claim 10, combination of Barrilleaux in view of Letchford discloses wherein the instructions further comprise instructions for displaying one or more additional smart objects on the model, wherein the one or more additional smart objects represent components on the network (figure 2, Barrilleaux).  
Regarding claim 11, combination of Barrilleaux in view of Letchford discloses wherein the one more additional smart object include a controller, a sensor, and/or a cable.  
Regarding claim 12, combination of Barrilleaux in view of Letchford discloses wherein the instructions further comprise instructions for: receiving a smart object selection provided on the computing device; and displaying, on the user interface, a map indicating the location of the computing device and the location of the selected smart object.  
Regarding claim 13, combination of Barrilleaux in view of Letchford discloses wherein the instructions further comprise instructions for displaying a suggested route between the location of the computing device and the selected smart object.  
Regarding claim 14, combination of Barrilleaux in view of Letchford discloses wherein the instructions further comprise instructions for: receiving information comprising user observations of a window (116) and/or other device on the network, wherein the information is provided on the computing device; and transmitting the information to remote monitoring system (figure 2).  
Regarding claim 15, combination of Barrilleaux in view of Letchford discloses wherein at least one of the one or more views presents the one or more smart objects depicted on a two-dimensional floorplan (figure 2).  
Regarding claim 16, combination of Barrilleaux in view of Letchford discloses further comprising instructions for: prior to displaying the one or more views, receiving information comprising a current tint state of at least one of the optically switchable windows, and wherein displaying the one or more views that depict smart objects comprises depicting the current tint state the at least one of the optically switchable windows.  
Regarding claim 17, combination of Barrilleaux in view of Letchford  discloses wherein the one or more smart objects are designed or configured to be manipulated by a user interaction selected from the group consisting of tactile interaction, sound, motion, orientation, and a determined location of the computing device.  
Regarding claim 18, combination of Barrilleaux in view of Letchford discloses further comprising instructions for: receiving a location of the computing device (112) (paragraph 0037) relative to at least one of the plurality of optically switchable windows (300 and 400).  
Regarding claim 19, combination of Barrilleaux in view of Letchford discloses further comprising instructions for: determining an orientation of the computing device with respect to the at least one of the plurality of optically switchable windows (300 and 400).  
Regarding claim 20, combination of Barrilleaux in view of Letchford discloses wherein the instructions for displaying the one or more views comprise instructions for displaying a subset of the plurality optically switchable windows (300 and 400), which subset of the optically switchable windows is dependent upon the location of the computing device.  
Regarding claim 21, combination of Barrilleaux in view of Letchford discloses wherein the instructions for displaying the one or more views comprise instructions for displaying at least one of the plurality of optically switchable windows (300 and 400) in a manner dependent on the location or orientation of the computing device (112).  
Regarding claim 22, combination of Barrilleaux in view of Letchford discloses further comprising instructions for: receiving instructions from the user to create a customized view; and displaying the customized view (paragraph 053).  
Regarding claim 24,  Barrilleaux discloses (refer to figures 1-2)  a method of rendering a view displayed on a graphical user interface, wherein the view depicts a window network of one or more optically switchable windows, and wherein the one or more optically switchable windows are represented by smart objects, the method comprising: (a) receiving information, wherein the information comprises a window ID and location for each of the one or more optically switchable windows on the window network; (c) selecting a perspective for the view to be depicted in a view accordance with the locations of each of the one or more optically switchable windows (116).  
(paragraph 0037) .  
Barrilleaux discloses all of the claimed limitations except wherein each of the one or more smart objects is displayed within the one or more views in a manner graphically showing a location of one or more of the plurality of optically switchable windows in a building.
Letchford discloses wherein each of the one or more smart objects is displayed within the one or more views in a manner graphically showing a location of one or more of the plurality of optically switchable windows in a building (paragraph 0009 and paragraph 0010).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide one or more smart objects is displayed within the one or more views in a manner graphically showing a location of one or more of the plurality of optically switchable windows in a building in to the Barrilleaux a  computer readable medium
 for the purpose of virtual reality simulation that includes one smarter object as taught by Letchford (paragraph 0009).
Regarding claim 26, combination of Barrilleaux in view of Letchford discloses wherein the perspective in (c) is selected based upon user interaction with the graphical user interface.  
Regarding claim 27, combination of Barrilleaux in view of Letchford discloses wherein the perspective in (c) is selected based upon a position or orientation of a device displaying the graphical user interface.  
Regarding claim 28, combination of Barrilleaux in view of Letchford discloses combination of Barrilleaux in view of Letchford discloses wherein the perspective in (c) is selected based upon permissions granted to a user of the graphical user interface.  
Regarding claim 29, combination of Barrilleaux in view of Letchford discloses wherein the information received in (a) further comprises IDs and locations of one or more non-window components on a window network, and wherein one or more additional smart objects are selected based upon the IDs of the one or more non- window components, and where the one or more additional smart objects are displayed in (d) in accordance to their location.  
Regarding claim 30, combination of Barrilleaux in view of Letchford discloses wherein each of the one or more non-window components is selected from the group consisting of a temperature sensor, a photosensor, a humidity sensor, an air flow sensor, an occupancy sensor, a window controller, a network controller, and a master controller.  
Allowable Subject Matter
4.    Claims 31 is allowed.
5.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 31, which include,
Regarding claim 31, A method of generating a graphical user interface for a computer program product for displaying one or more optically switchable windows on a window network, the method comprising: (a) receiving a three-dimensional model of a building wherein the building model is at least partially defined by a plurality of surfaces, and wherein each surface has a node ID; (b) receiving information, wherein the information comprises a network ID for each of the one or more optically switchable windows on the window network; (c) pairing the network ID of each of the one or more optically switchable windows with at least one node ID. 
(d) defining one or more smart objects that represent the one or more optically switchable windows, and wherein each smart objects provides information regarding the one or more optically switchable windows and (e) displaying the three dimensional model and that the smart objects on an electronic device. 
4.        Claim 23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 5.     The following is a statement of reasons for the indication of allowable subject matter:  further comprising instructions for: receiving user manipulation of the one or more smart objects, and providing a user with window information selected from the group consisting of, for one or more of the plurality of optically switchable windows associated with the one or more smart objects: number of applied tint cycles, window manufacturing information, window health information, window dimensions, window type, window serial number, associated window components, window installation job number, window installation date, building information, window facade zoning information, temperature information from an associated temperature sensor, light intensity information from an associated light sensor, humidity information from an associated humidity sensor, and occupancy information from an associated occupancy sensor and   selecting a perspective for the view in (c) comprises selecting a perspective from the group consisting of: a two-dimensional floorplan of a building, a three-dimensional perspective of a building from a vantage point outside the building, a two-dimensional perspective from a vantage point within a room, a three- dimensional perspective from a vantage point from within a room, a two-dimensional perspective that includes a plurality of floors, a perspective from a vantage point corresponding to the location and orientation of a device displaying the graphical user interface, and a custom view created by a user.  
Conclusion
6.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/2/2022